MEMORANDUM **
Robert D. Aronfeld appeals pro se from the district court’s judgment dismissing for lack of jurisdiction his appeal from a tax court’s decision. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Jerron West, Inc. v. Cal. State Bd. of Equalization, 129 F.3d 1334, 1337 (9th Cir.1997), and we affirm.
Aronfeld’s action was initiated before the tax court, which entered a decision against him. Instead of appealing the tax court’s decision to this court by filing a notice of appeal in the tax court within ninety days, see 26 U.S.C. § 7483; Fed. R.App. P. 13(a)(1), Aronfeld filed an action in district court. The district court dismissed Aronfeld’s action for lack of jurisdiction.
The district court’s dismissal was proper because it lacked jurisdiction, to review an appeal from the tax court’s decision. See 26 U.S.C. § 7482(a); Enterprises Unlimited, Inc. v. Davis, 340 F.2d 472, 474 (9th Cir.1965) (holding that the district court lacked jurisdiction over an appeal from a tax court decision and that the appeal should have been brought before the court of appeals).
Further, although a mis-filed notice of appeal may, in certain circumstances, be sent to the proper court and be deemed filed in that court on the date it was received, see 28 U.S.C. §§ 1631 and 610; Fed. R.App. P. 4(d), this rule does not extend to appeals from the tax court, see Fed. R.App. P. 14. Accordingly, we decline to construe Aronfeld’s district court complaint as a misfiled notice of appeal that should have been transferred to the tax court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.